Citation Nr: 0306396	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  01-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 based on a period of convalescence following surgery 
in March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1998.  The veteran's DD Form 214 reflects prior 
active service of 10 years, 10 months and 2 days. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to a temporary total 
rating pursuant to 38 C.F.R. § 4.30 based on a period of 
convalescence following surgery in March 2000. 

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the Montgomery, Alabama RO in August 
2001, a transcript of which has been associated with the 
claims file.  

In November 2001, the Board remanded the claim to the RO for 
further development and adjudicative action.  

In December 2002 the RO most recently affirmed the 
determination previously entered.  

In July 2001, the veteran initiated a claim of entitlement to 
increased ratings for service-connected cervical spine, 
lumbar spine, right shoulder and left shoulder disabilities.  
These matters have been neither procedurally prepared nor 
certified for appellate review and are therefore referred to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2000, the RO denied entitlement to a temporary 
total rating pursuant to 38 C.F.R. § 4.30 on the basis that 
the surgery and convalescence was for an intervening non-
service connected condition.  Initially, the relationship 
with the service-connected gunshot wound of the left lower 
extremity was considered.  However, a review of the file 
indicates that a claim of service connection for residuals of 
left knee surgeries is pending.  

In January 1999, the RO received the veteran's initial claim 
alleging entitlement to various disabilities, including 
residuals of left knee surgeries and gunshot wound to the 
left leg.  The service medical records document the treatment 
of the gunshot wound to the left lower extremity during the 
veteran's service in Vietnam.  References to a 1981 knee 
surgery appear in the records.  They also reflect findings of 
left knee dysfunction, chondromalacia and cartilage 
degeneration of the lateral meniscus, and the performance of 
arthroscopy in 1990.  Moderate arthritis was noted on an 
April 1991 visit.  A review of the March 1999 VA examination 
conducted in connection with the claim reflects findings 
regarding both the gunshot wound residuals and the left knee 
surgery residuals.  The March 2000 report, related to the 
surgery, includes a reported history of the gunshot wound and 
the left knee surgeries.

Although the veteran filed a claim for the gunshot wound and 
residuals of the left knee surgeries, the May 1999 rating 
action reflects the consideration and grant of service 
connection for the gunshot wound.  Therefore, the matter of 
the left knee surgeries has not been adjudicated.  


As noted, the basis of the denial of the temporary total 
rating claim was that the surgery was for an intervening non-
service connected condition.  However, the matter of service 
connection for the residuals of the left knee surgeries 
during service has not been considered, and clearly, it is 
closely related to the case at hand.  

Therefore, a remand is required to provide the RO an 
opportunity to adjudicate the service connection for a left 
knee disability prior to the Board's addressing the temporary 
total rating issue.  The United States Court of Appeals for 
Veterans Claims (CAVC) directed that one claim that is 
inextricably intertwined with another is not ready for Board 
review while the other claim is pending.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the claim 
of entitlement to a temporary total rating is not ready for 
appellate review until the matter of service connection for 
left knee surgeries is first adjudicated by the RO.  

The Board observes that regulations published on February 22, 
2002, permit the Board to obtain evidence and cure procedural 
defects without remanding.  They were not intended to 
preclude a remand under the circumstances of this case.  See 
38 C.F.R. § 19.9 (2002).

There are still actions which must be accomplished at the RO 
level because the required action takes place there or 
because current law requires it.  One such circumstance is 
where an inextricably intertwined issue must be adjudicated 
prior to adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

Also, the Board notes that in correspondence associated with 
the claims file subsequent to a transfer of his case to the 
Board for appellate review, the veteran requested the 
opportunity to provide oral testimony before a Decision 
Review Officer at the RO.  This is another situation wherein 
the required action takes place at the RO level.

The Board observes that additional due process requirements 
may be applicable as a result of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 20, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, the claim is remanded to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be scheduled to 
appear at a hearing before a Decision 
Review Officer at the RO.  Notice should 
be sent to him and his representative, a 
copy of which should be associated with 
the claims file.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.

3.  The RO should adjudicate the 
veteran's claim of entitlement to 
service connection for residuals of left 
knee surgeries.  If denied the veteran 
must be afforded the opportunity to 
complete all the steps required under 38 
U.S.C.A. § 7105 (West 1991).  If he 
does, that issue should be certified to 
the Board.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested actions/development 
have been completed.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 
38 U.S.C.A. §§  5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any 
development/action deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to a temporary total rating 
pursuant to the provisions of 38 C.F.R. 
§ 4.30 based on a period of 
convalescence following surgery in March 
2000.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


